Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may
be expressed as a means or step for performing a specified function without the
recital of structure, material, or acts in support thereof, and such claim shall be
construed to cover the corresponding structure, material, or acts described in the
specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for
performing a specified function without the recital of structure, material, or acts
in support thereof, and such claim shall be construed to cover the corresponding
structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using
the plain meaning of the claim language in light of the specification as it would be
understood by one of ordinary skill in the art. The broadest reasonable interpretation
of a claim element (also commonly referred to as a claim limitation) is limited by the
description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth
paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following
three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C.

(A) the claim limitation uses the term “means” or “step” or a term used as a
substitute for “means” that is a generic placeholder (also called a nonce term or a non-
structural term having no specific structural meaning) for performing the claimed
function;
(B) the term “means” or “step” or the generic placeholder is modified by functional
language, typically, but not always linked by the transition word “for” (e.g., “means for”)
or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by
sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a
rebuttable presumption that the claim limitation is to be treated in accordance with 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim
limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth
paragraph, is rebutted when the claim limitation recites sufficient structure, material, or
acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption
that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-
AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not
interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph,
is rebutted when the claim limitation recites function without reciting sufficient
structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being
interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except astherwise indicated in an Office action. Conversely, claim limitations in this application
that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an
Office action.
This application includes one or more claim limitations that do not use the word
“means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlIA 35
U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder
that is coupled with functional language without reciting sufficient structure to perform
the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: processor configured to, detector configured to throughout the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or
pre-AlA 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the
corresponding structure described in the specification as performing the claimed
function, and equivalents thereof.
If applicant does not intend to have this/ these limitation(s) interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim
limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35
U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform
the function); or (2) present a sufficient showing that the claim limitation(s)
recite(s) sufficient structure to perform the claimed function so as to avoid it/them being
interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner’s Statement of Reasons for Allowance
Claims 1, 3-5, 7-22 are allowed because the prior art fail to teach an apparatus comprising:
a timer; and
a water leak detector for detecting fluid flow in a pipe system, wherein the fluid comprise water, the detector comprising:
a first temperature sensor detecting ambient temperature;
a second temperature sensor to detect pipe temperature configured to be coupled in
thermal contact with a pipe comprising the pipe system;
a processor including circuitry comprising one or more cores coupled to a memory
and a timer, wherein the memory comprises one or more instructions and a predetermined threshold value, wherein the processor is configured to execute the instructions to determine a temperature difference value between the first and the second temperature sensors and to detect a leak based on the temperature difference value, wherein in response to the temperature difference value [[is]] being above the predetermined threshold value for a predetermined period of time measured by the timer, the processor determines that fluid is flowing in the pipe system, and wherein the processor is configured to restart the determination of the predetermined period of time in response to if at least the pipe temperature changes changing at a rate above a predetermined value, and determine based on the ambient temperature detection that the water leak detector is subject to a constant heating or cooling from an external heat source or external heat sink and to indicate a status of an inability to detect if a leak condition is present based on the determination that the water leak detector is subject to the constant heating or cooling, in combination with the remaining limitations of claims 3, 4-4, 7-22.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant’s statement with respect to Claim Interpretation under 35 U.S.C. $112 is acknowledged. Applicant states that claim 1 is amended such that the processor comprising a circuitry. Please note, a generic processor is known to comprise a generic circuit. No particular circuit elements has been described in the specification or shown in the drawings. Therefore, the Examiner’s statement/ claim interpretation remains.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        August 11, 2021